UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6978


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LINWOOD LEE RUFFIN, a/k/a Lenny,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:99-cr-00024-TSE-1)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Lee Ruffin, Appellant Pro Se.      Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Linwood     Lee    Ruffin        seeks     to     appeal      the   district

court’s order denying relief on his Rule 60(b) motion seeking

reconsideration of the denial of his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.         The     order     is    not    appealable        unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006); ); Reid v. Angelone, 369 F.3d

363, 369 (4th Cir. 2004).               A certificate of appealability will

not   issue    absent   “a      substantial        showing      of    the   denial      of    a

constitutional     right.”             28    U.S.C.      § 2253(c)(2)        (2006).         A

prisoner      satisfies         this        standard      by     demonstrating          that

reasonable      jurists      would      find      that    any     assessment       of    the

constitutional     claims       by     the    district        court   is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude Ruffin has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED

                                              2